        Case 3:13-cr-00226-RNC Document 542 Filed 03/08/21 Page 1 of 5




                            UNITED ST ATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                          )
UNITED STATES OF AMERICA                  )           CRIMINAL NO. 3:13CR226(RNC)
                                          )
V.                                        )
                                          )           February 26, 2021
DANIEL E. CARPENTER                       )


      PETITIONER'S REPLY TO THE GOVERNMENT'S OPPOSITIION AND IN
        SUPPORT OF THE RELEASE OF THE GRAND ,JURY TRANSCRIPTS

TO THE HONORABLE ROBERT N. CHATIGNY, MAY IT PLEASE THE COURT:

       Based on the Government's response dated February 26, 2021 and the Exhibit attached

(see Dkt. #540), which Petitioner also attaches as Exhibit One to this Reply, Petitioner respectfully

requests that the Court order the Government or the Clerk of the Court to send to Petitioner by

mail the Grand Jury Transcripts from both December 2013 and the from May 2014 along with the

1,300 pages of handwritten notes of the investigators "over the past three years" as mentioned in

the Government's Exhibit.

       Obviously, the Comt realizes that Petitioner never saw these documents or he never would

have needed to ask for them. Second, it was disingenuous at best for AUSA Patel to object to

Petitioner's request for the Transcripts if a month later he was willing to say Petitioner's attorneys

had these documents all along from five years ago. Third, as is probably obvious to the Court as

well as the Government, Petitioner now has ironclad evidence of either a suppression of Brady-

Jencks evidence on the part of the Government, or an Ineffective Assistance of Counsel claim for

his future Petition under 28 U.S.C. §2255 because it is clear Petitioner never received the

documents on a timely basis prior to his trial in February of 2016 as required by the Second Circuit
        Case 3:13-cr-00226-RNC Document 542 Filed 03/08/21 Page 2 of 5




in United States v. Gil, 297 F .3d 93 (2d Cir. 2002) citing United States v. Coppa, 267 F.3d 132 (2d

Cir. 2001).

       More importantly, this also confirms that Petitioner's conviction should be overturned

because from AUSA Novick's own email, where he states that he was turning over the Brady

documents less than a week before trial, so this is on all fours with Second Circuit ruling United

States v. Gil, 297 F .3d 93 (2d Cir. 2002), which stated that materially favorable evidence, even if

not admissible itself, must be disclosed pursuant to trial so that it can be used effectively by the

defense. Indeed, in Gil, the inclusion of critical exculpatory (and impeachment) information in

boxes of documents produced pursuant to 18 U.S.C §3500 the weekend prior to trial was deemed

insufficient notice. Id. at 106-07.

       In fact, in the box that Gil's attorneys were given was the one piece of exculpatory

information that should have been turned over but wasn't, the proverbial needle in the haystack as

the Second Circuit has referred to it. See United States v. Thomas, 981 F.Supp.2d 229 (S.D.N.Y.

2013) ("the government cannot hide Brady material as an exculpatory needle in a haystack of

discovery materials."). Id. at 239, citing United States v. Skilling, 561 U.S. 358 (2010) (suggesting

that Brady violations related to voluminous open file discovery depend on what the government

does in addition to allowing access to a voluminous open file). This case is also on all fours with

United States v. C.E.S., 753 F.3d 72 (2d Cir. 2014) because the reports and notes in that case were

not turned over to the defense on a timely basis prior to trial. Therefore, Petitioner respectfully

asks the Court to have the Clerk send him the Grand Jury Transcripts and other information

allegedly sent to his attorneys pursuant to AUSA Novick's email, and for the Court to take judicial

notice that Petitioner was traveling two hours each day to court from the Wyatt Detention Facility,

and at no time was he provided these documents nor would he had a place to store and review



                                                  2
        Case 3:13-cr-00226-RNC Document 542 Filed 03/08/21 Page 3 of 5




them at Wyatt. Therefore, in the interests of justice, this Court should order the Government to

turn over all of the documents to Petitioner that they allegedly turned over to his attorneys.

Petitioner has already contacted his attorneys to see if they did receive them, and if so, why they

did not turn the documents over to him prior to trial.

        Also, the Court will notice that one of AUSA Novick's sources was: "More records from

ISM Advisors: Lincoln, MetLife, Phoenix, and Universitas." Once again, as the Court knows,

what started this request is that some witness lied to the Grand Jury about Petitioner somehow

stealing funds from Universitas to buy a home in Rhode Island, and now supposedly the identity

of the witness would be known. So, whether it was Lynn Allen or Ed Waesche who testified, there

is a now a Jencks problem as well as a Brady-Giglio-Bagley-Napue problem. Therefore, Petitioner

does not wish to put the proverbial cart before the horse, but respectfully asks that the Clerk of the

Court and the Government provide all of these documents by mail to Petitioner immediately with

the realization that he never received them on a timely basis before his trial as required by the

Second Circuit in Gil, C.E.S., Thomas, and other cases that require that vital §3500 Jencks Act

material be provided to the defense with enough time to analyze so that it can be helpful to the

defense at trial.

        From Petitioner's standpoint, the material was never turned over and he never viewed it.

But, even assuming that AUSA Novick and AUSA Patel did provide it to Petitioner's attorneys,

they clearly provided it two days after the original trial date of February 9, 2016. The trial started

on February 16, and the list that AUSA Novick talks about is clearly far more extensive than any

human being could analyze, especially when they are under 23 hour a day lockdown at Wyatt. So,

clearly this case will eventually be dismissed for Brady-Jencks-Giglio-Napue violations as well as

other prosecutorial misconduct. But, on the face of it, Petitioner appears to have a very solid case



                                                  3
        Case 3:13-cr-00226-RNC Document 542 Filed 03/08/21 Page 4 of 5




for dismissal of his Indictment just on the failure of the Government to provide the §3500 materials

on a timely basis before trial.

        The Government certainly did not provide this material to the Petitioner after the people

testified, so there is clearly a Jencks violation as well. It is difficult to imagine that the Government

can dodge the Brady bullet or Jencks bullet, but certainly they cannot dodge the Gil bullet as well

as what the Second Circuit stated was required in Leka v. Portuondo, 257 F.3d 89, 101-03 (2d Cir.

2001) ("[t]he opportunity for use under Brady is the opportunity for a responsible lawyer to use

the information with some degree of calculation and forethought," and C.E.S. ("[ u ]nder Brady and

its progeny, the government has a constitutional duty to disclose favorable evidence to the accused

where such evidence is material either to guilt or to punishment."). Id. at 91. Moreover, long after

Petitioner's trial, the Supreme Court talked about the importance of turning over Brady material

on a timely basis in Turner v. United States, 137 S.Ct. 1855 (2017) in stating that the Government

violates the Constitution's Due Process Clause "if it withholds evidence that is favorable to the

defense and material to the defendant's guilt or punishment." Turner at 1893, quoting Wearry

v. Cain, 565 U.S. 73 (2012):

        "The Government does not contest petitioners' claim that the withheld evidence was
        favorable to the accused, either because it is exculpatory, or because it is impeaching.
        Strickler v. Greene, 527 U.S. 263, 281-82 (1999). Neither does the Government contest
        petitioners' claim that it "suppressed" the evidence, "either willfully or inadvertently." Id.
        at 282. It does, as it must, concede that the Brady rule's "overriding concern [is] with the
        justice of the finding of guilt," United States v. Bagley, 473 U.S. 667, 678 (1985) (quoting
         United States v. Agurs, 427 U.S. 97, 112 (1976)), and that the Government's "interest. .. in
        a criminal prosecution is not that it shall win a case, but that justice shall be done," Kyles
        v. Whitley, 514 U.S. 419,439 (1995) (quoting Berger v. United States, 295 U.S. 78, 88
        (1935)). Consistent with these principles, the Government assured the Court at oral
        argument that subsequent to petitioners' trial, it has adopted a "generous policy of
        discovery" in criminal cases under which it discloses any "information that a defendant
        might wish to use." As we have recognized, and as the Government agrees, id., "[t]his is
        as it should be." Kyles at 439 (explaining that a "prudent prosecutor['s]" better course is to
        take care to disclose any evidence favorable to the defendant (quoting Agurs at 108))."
         Turner at 1893, citing Cone v. Bell, 5 56 U.S. 449, 469-70 (2009) (emphasis added).


                                                    4
        Case 3:13-cr-00226-RNC Document 542 Filed 03/08/21 Page 5 of 5




        The problem in this case is that the Government did not turn over the Grand Jury

Transcripts on a timely basis to the Defense, and if they did turn those documei1ts over to

Petitioner's attorneys, then Petitioner's attorneys are at fault for not turning those documents over

to Petitioner. There should be no doubt in the Government's mind that there will be further

litigation against the Government in this case if they do not turn over the Grand Jury Transcripts

!!fill'. as they say that they allegedly did days after Petitioner's trial was to start in February of 2016.

The list of clear violations of the Constitution and the number of examples of prosecutorial

misconduct in this case grow on a monthly basis.



                                                                           Respectfully submitted,

                                                                           Isl Daniel E. Carpenter
                                                                           Daniel E. Carpenter
                                                                           Petitioner, pro se
                                                                           18 Pond Side Lane
                                                                           West Simsbury, CT 06092




                                                      5
